In an action to compel defendant to account as a trustee for his stewardship of property under two trust agreements, defendant appeals from an order of the Supreme Court, Westchester County, dated November 22, 1963, which denied his motion to dismiss the complaint for lack of prosecution. Order affirmed, without costs. Under the unusual circumstances here present, it may *689not be said that the Special Term, improvidently exercised its discretion in denying the motion to dismiss the complaint for failure to prosecute. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.